(A) Record of Changes in Net Assets USD 97.92 VANGUARD TOTAL STOCK MARKET INDEX FUND – INVESTOR SHARES Total Net Asset Value Net Asset Value per Share US$ Yen (millions) (millions) US$ Yen The 12th Fiscal Year Ended on December 31, 2003 24,059 2,355,857 25.99 2,545 The 13th Fiscal Year Ended on December 31, 2004 31,718 3,105,827 28.77 2,817 The 14th Fiscal Year Ended on December 31, 2005 29,785 2,916,547 30.00 2,938 The 15th Fiscal Year Ended on December 31, 2006 39,095 3,828,182 34.09 3,338 The 16th Fiscal Year Ended on December 31, 2007 50,183 4,913,919 35.36 3,462 The 17th Fiscal Year Ended on December 31, 2008 39,440 3,861,965 21.80 2,135 The 18th Fiscal Year Ended on December 31, 2009 58,004 5,679,752 27.45 2,688 The 19th Fiscal Year Ended on December 31, 2010 56,063 5,489,689 31.56 3,090 The 20th Fiscal Year Ended on December 31, 2011 62,668 6,136,451 31.29 3,064 The 21th Fiscal Year Ended on December 31, 2012 78,936 7,729,413 35.64 3,490 2012 End of January 65,094 6,374,004 32.88 3,220 February 68,078 6,666,198 34.28 3,357 March 69,995 6,853,910 35.19 3,446 April 70,192 6,873,201 34.96 3,423 May 67,293 6,589,331 32.78 3,210 June 70,461 6,899,541 33.90 3,319 July 71,581 7,009,212 34.25 3,354 August 73,450 7,192,224 35.10 3,437 September 74,849 7,329,214 35.84 3,509 October 74,938 7,337,929 35.21 3,448 November 77,180 7,557,466 35.47 3,473 December 78,936 7,729,413 35.64 3,490 2013 End of January 84,464 8,270,715 37.60 3,682 February 86,229 8,443,544 38.08 3,729 March April
